Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLORADO



  Civil Action No. 1:20-cv-1340



  JAMIE SWEET, and STEPHANIE FAUST,

  on behalf of themselves and all others similarly situated,

         Plaintiff,

  v.

  FRONTIER AIRLINES, a Colorado Corporation,

         Defendant.

  ______________________________________________________________________________

                      CLASS ACTION COMPLAINT AND JURY DEMAND

  ______________________________________________________________________________

                                          INTRODUCTION

  1.     Plaintiffs (“Plaintiffs”), by and through their counsel, file this Class Action Complaint

  against Frontier Airlines, Inc. (“Defendant” or “Frontier”) on behalf of themselves and on behalf

  of a class of similarly situated individuals, and allege, upon personal knowledge as to their own

  actions, and upon investigation of counsel as to all other matters, as follows:


                                    NATURE OF THE ACTION

  2.     In the midst of the greatest public health and economic crisis in living memory, Defendant,

  one of the nation’s largest air carriers, has sought to shift its losses onto its innocent passengers,




                                                  -1-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 2 of 14




  furthering the financial hardship endured by people across the country.

  3.     Each of Defendant’s airfare tickets encompasses a contractual agreement between it and

  its passengers. That agreement gives passengers the right to a refund if their flight is cancelled.

  4.     With mounting cancellations due to the COVID-19 pandemic, Defendant has sought to

  refrain from paying out the refunds for cancelled flights to which its passengers are entitled.

  5.     Plaintiffs bring this action on behalf of themselves and a class of similarly situated

  individuals who were deprived of refunds for cancelled flights.

  6.     Defendant has quietly sought to force its passengers to endure the financial losses that its

  own contract created for it in the entirely foreseeable scenario that world occurrences would disrupt

  the domestic travel industry.

  7.     Defendant’s uniform conduct is equally applicable to the class. Plaintiffs bring this class

  action against Defendant for breach of contract and seeks an order requiring Defendant to, among

  other things: (1) refrain from issuing coupons in lieu of refunds to any Class member who has not

  requested coupons; and (2) pay damages and/or restitution to Plaintiffs and Class members.


                                   JURISDICTION AND VENUE


  8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The amount

  in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is a

  class action in which there are numerous class members who are citizens of states different from

  Defendant.

  9.     This Court has personal jurisdiction over Defendant because it conducts significant,

  substantial, and not-isolated business activities in Colorado, is headquartered and incorporated in




                                                  -2-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 3 of 14




  Colorado, and a substantial portion of the acts complained of took place in Colorado.

  10.    Venue is proper in the District of Colorado because Defendant conducts business in this

  District and many of the events that gave rise to Plaintiffs’ claims occurred in this District.


                                           I.      PARTIES

  11.    Plaintiff Jamie Sweet is an individual and a citizen of Missouri.

  12.    Plaintiff Stephanie Faust is an individual and a citizen of North Carolina.

  13.    Defendant Frontier Airlines, Inc. is a corporation organized under the laws of Colorado

  with its principal place of business located in Colorado.


                                II.     FACTUAL ALLEGATIONS

  14.    Frontier is a major north American airline company that carried approximately 22 million

  passengers in 2019.

  15.    Defendant is based in Denver and its flight network includes regular routes to more than

  100 destinations throughout the United States, as well as in the Caribbean, Mexico, and South

  America.

  16.    Defendant offers and sells flight tickets directly to customers, who make monetary

  payments to Defendant in exchange for a selected flight itinerary that conforms to customer’s

  specifically selected travel schedule. Defendant also sells flight tickets through third-party

  websites and travel agents.

  17.    Defendant collects passenger identification information as part of each ticket sale,

  including name, address, and telephone information, and each ticket purchased guarantees

  customers a seat on a specific, scheduled flight departing at a specific time from a specific airport.




                                                  -3-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 4 of 14




  18.    As part of each ticket purchase, Defendant makes a promise and warranty to customers that

  in the event of a flight cancellation or substantially interrupted flight, customers are entitled to a

  full cash refund.

  19.    Defendant update its Contract of Carriage on April 16, 2020.

  20.    Defendant’s Contract of Carriage in place from October 25, 2019 until April 16, 2020

  provided that where a flight was cancelled and replacement transportation not provided, a customer

  was entitled to      “a refund for the unused portion of the passenger’s ticket in lieu of the

  transportation[.]”

  21.    The October 25, 2019 Contract of Carriage further dictated that “[a]ll refunds will be

  subject to government laws, rules, regulations, or orders of the country in which the ticket was

  originally purchased and the country in which the refund is being made.”

  22.    The Contract of Carriage calls for all refunds to be made to the original payment method.

  23.    The Contract of Carriage only allows for the issuance of travel vouchers in the event of

  involuntary boarding denials for oversold flights, not cancellations.

  24.    The relevant foregoing terms to not differ between Defendant’s October 25, 2019 and April

  16, 2020 Contracts of Carriage.

  25.    Defendant’s contract of carriage does not promise, permit, or require the issuance of any

  vouchers or coupons in lieu of monetary refunds in the event of cancellation.

  26.    Under U.S. law, 49 U.S.C. §41712 prohibits unfair or deceptive practices in the air carrier

  industry and “since at least the time of an Industry Letter of July 15, 1996 … the [DOT’s] Aviation

  Enforcement Office has advised carriers that refusing to refund a non-refundable fare when a flight

  is cancelled and the passenger wishes to cancel is a violation” of that section. Enhancing Airline




                                                  -4-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 5 of 14




  Passenger Protections, 76 Fed. Reg. 23110-01, 23129.

  27.    As part of each ticket purchase, Defendant made a promise and warranty to customers that

  in the event of a flight cancellation or substantially interrupted flight, customers are entitled to a

  full monetary refund.


                           Defendant’s Response to the Covid-19 Pandemic

  28.    On January 30, 2020, the World Health Organization declared the Covid-19 virus a public

  health emergency of international concern.

  29.    As of late-February, Covid-19 confirmed cases in the United States were detected and

  exponentially increasing, including cases that were not caused by recent international travel but

  through community spread.

  30.    On March 11, 2020, the WHO officially declared Covid-19 a global pandemic.

  31.    Throughout March, daily cases of Covid-19 were increasing dramatically as well, in

  addition to many of the countries where Defendant offers air travel services.

  32.    As part of each ticket purchase, Defendant made a promise and warranty to customers that

  in the event of a flight cancellation or substantially interrupted flight, customers are entitled to a

  full cash refund.

  33.    Across the United States, state and local governments began issuing shelter-in-place orders

  that specifically prohibited non-essential travel, specifically including air travel because of the

  extraordinary risk that air travel presented to the ability to strictly adhere to social distancing

  standards and avoid inter-community and inter-state travel—both of which threatened to

  dramatically increase the spread of the virus.




                                                   -5-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 6 of 14




  34.     The U.S. Federal Government issued social distancing guidelines that further warned of

  the substantial risks of human-to-human and community spread of the virus, and air travel was

  clearly discouraged.

  35.     It was entirely known and foreseeable to Defendant that many of its previously scheduled

  flights need to be cancelled in order to protect the public from a catastrophic infection spread and

  loss of life and respond to the dramatically decreased demand for air travel.

  36.     Yet, Defendant quietly ceased honoring contractual agreements with customers, including

  Plaintiffs and the putative class, by discontinuing full monetary refunds for cancelled and

  substantially rescheduled flights and instead providing expiring credits.

  37.     The practice of offering expiring credits is particularly wrongful and inadequate during the

  Covid-19 epidemic because it remains entirely unclear when normal air travel will once again be

  safe.

  38.     The future flight credits provide Defendant additional opportunities to charge service,

  processing, baggage, and other fees that will ensure Defendant additional future profits—while

  retaining Plaintiffs’ cash in the interim—substantially diminishing any value for Plaintiffs and the

  putative class.

  39.     Recognizing the abuse, and potential for abuse, by Defendant and other airline companies,

  the United States Department of Transportation (“DOT”) was forced to step in to remind

  Defendant that they remain under an obligation to provide passengers with their rights to a refund

  for a cancelled flight resulting from the Covid-19 pandemic.

  40.     On April 3, 2020, the DOT issued a notice to remind carriers “that passengers should be

  refunded promptly when their scheduled flights are cancelled or significantly delayed.” It notes




                                                 -6-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 7 of 14




  that “[a]lthough the COVID-19 public health emergency has had an unprecedented impact on air

  travel, the airlines’ obligation to refund passengers for cancelled or significantly delayed flights

  remains unchanged.” 1

  41.    The notice continues that:
         [t]he Department is receiving an increasing number of complaints and inquiries
         from ticketed passengers, including many with non-refundable tickets, who
         describe having been denied refunds for flights that were cancelled or significantly
         delayed. In many of these cases, the passengers stated that the carrier informed
         them that they would receive vouchers or credits for future travel. But many
         airlines are dramatically reducing their travel schedules in the wake of the COVID-
         19 public health emergency. As a result, passengers are left with cancelled or
         significantly delayed flights and vouchers and credits for future travel that are not
         readily usable.
         Carriers have a longstanding obligation to provide a prompt refund to a ticketed
         passenger when the carrier cancels the passenger’s flight or makes a significant
         change in the flight schedule and the passenger chooses not to accept the
         alternative offered by the carrier. The longstanding obligation of carriers to
         provide refunds for flights that carriers cancel or significantly delay does not cease
         when the flight disruptions are outside of the carrier’s control (e.g., a result of
         government restrictions). The focus is not on whether the flight disruptions are
         within or outside the carrier’s control, but rather on the fact that the cancellation
         is through no fault of the passenger. Accordingly, the Department continues to
         view any contract of carriage provision or airline policy that purports to deny
         refunds to passengers when the carrier cancels a flight, makes a significant
         schedule change, or significantly delays a flight to be a violation of the carriers’
         obligation that could subject the carrier to an enforcement action.
         …
         Specifically, the Aviation Enforcement Office will refrain from pursuing an
         enforcement action against a carrier that provided passengers vouchers for future
         travel in lieu of refunds for cancelled or significantly delayed flights during the
         COVID-19 public health emergency so long as: (1) the carrier contacts, in a timely
         manner, the passengers provided vouchers for flights that the carrier cancelled or
         significantly delayed to notify those passengers that they have the option of a
         refund; (2) the carrier updates its refund policies and contract of carriage
         provisions to make clear that it provides refunds to passengers if the carrier cancels
         a flight or makes a significant schedule change; and (3) the carrier reviews with
         its personnel, including reservationists, ticket counter agents, refund personnel,
         and other customer service professionals, the circumstances under which refunds
         should be made.



  1https://www.transportation.gov/sites/dot.gov/files/2020-
  04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf (last accessed April 15,
  2020), footnotes omitted.




                                                  -7-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 8 of 14




  42.        In addition to violating its own contract of carriage, Defendant has failed to conform to the

  April 3, 2020 DOT Notice and 49 U.S.C. §41712 and provide full refunds to its passengers.

  43.        Defendant has deprived Plaintiffs and the Class of the refunds to which they are entitled

  by 1) failing to provide refunds to their credit or debit cards; 2) issuing coupons or vouchers in

  place of refunds; 3) rendering it functionally impossible to specifically request refunds over

  vouchers/coupons by inaccessibility of customer service, with wait times of more than two hours

  frequently reported; and/or 4) obscuring passengers’ right to a monetary refund.

                                   Plaintiffs’ Use of Defendant’s Services

  44.        Plaintiff Sweet purchased a round trip ticket from St. Louis, Missouri to Las Vegas Nevada,

  scheduled to depart on March 22, 2020 (flight F92095) and return on March 29, 2020 (flight

  F92094).

  45.        Plaintiff Sweet paid $845.35 for her ticket, including baggage fees.

  46.        On or about March 15, 2020, the State of Nevada issued an emergency directive which

  resulted in the closure of all hotels and casinos.

  47.        Upon hearing of the directive and the resulting functional impossibility of her travel,

  Plaintiff Sweet cancelled her flights with Defendant, but Defendant ultimately cancelled both

  flights.

  48.        Plaintiff Sweet was told by Defendant’s agents to fill out an online form requesting a refund

  and wait ten days.

  49.        After fifteen days of hearing nothing, she called back and was told that she would not be

  issued a refund, and she was offered a credit instead- which had to be used within 90 days during

  the midst of a worldwide pandemic.




                                                     -8-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 9 of 14




  50.     Plaintiff Sweet has attempted all reasonable means to address this dispute. She has

  contacted Defendant’s corporate offices, who simply passed her off to a call center. She has also

  filed a complaint with the Better Business Bureau.

  51.     Plaintiff Sweet does not want a worthless expiring credit. She wants the refund to which

  she is legally entitled.

  52.     Plaintiff Stephanie Faust purchased three tickets from Defendant for travel from Charlotte,

  North Carolina to Billings, Montana.

  53.     Plaintiff Faust’s tickets were originally for travel on or about May 26, 2020.

  54.     On March 19, 2020, Defendant e-mailed Plaintiff Faust and notified her that her flight had

  been cancelled, and that she could choose to cancel or reschedule.

  55.     Plaintiff Faust elected to reschedule her flight for May 29.

  56.     On March 31, 2020, Defendant sent Plaintiff Faust an e-mail noting that her new flight had

  been cancelled and informing her that she could select a voucher for the value of her ticket plus

  $50 or could request a refund.

  57.     Plaintiff Faust selected the refund option. Defendant’s staff directed her through a website

  portal where she made the request, and she was told she would have her refund within 7 days.

  58.     After 7 days, Plaintiff Faust received no refund, and called Defendant to inquire. She was

  told that the refund may take 10 business days.

  59.     Days later after she still had not received her refund, Plaintiff Fault called Defendant to

  again inquire. Defendant’s customer service agent laughed at her, literally, and told her that she

  would not receive a refund, only a credit which would expire in June of 2020.




                                                  -9-
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 10 of 14




                                  III.    CLASS ALLEGATIONS

  60.    Plaintiffs bring this class action under Rule 23 and seek certification of the claims and

  issues in this action pursuant to the applicable provisions of Rule 23. The proposed class is defined

  as:

         All persons residing in the United States or its territories who purchased tickets for
         travel on a Frontier Airlines flight scheduled to operate from March 1, 2020
         through the date of a class certification order, whose flight(s) were canceled by
         Frontier Airlines, and who were not provided a refund. Excluded from the Class are
         (a) any person who has specifically requested a coupon or voucher in lieu of a
         refund; (b) any person who requested and received alternative air transportation in
         lieu of a refund; (c) all persons who are employees, directors, officers, and agents of
         either Defendant; (d) governmental entities; and (e) the Court, the Court’s immediate
         family, and Court staff.

  61.    Plaintiffs reserve the right to amend or modify the Class definitions with greater specificity

  or division into subclasses after having had an opportunity to conduct discovery.

  62.    Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant carries approximately 20 million

  passengers per year on many thousands of flights. A significant percentage of those flights during

  the class period have been cancelled. At a minimum, there are tens of thousands of Class Members

  but very likely many more. The exact size of the proposed class and the identity of all class

  members can be readily ascertained from Defendant’s records.

  63.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact

  common to the class, which questions predominate over any questions affecting only individual

  class members. Common issues include:

          A.     Whether Defendant formed contracts with its passengers in selling them tickets for

          air travel;

          B.     Whether Defendant’s conduct breaches the terms of its contracts with its

          passengers, including its Contract of Carriage and Terms of Service;




                                                 - 10 -
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 11 of 14




          C.     Whether Defendant is required to provide a refund, rather than an expiring voucher,

          to passengers for cancelled flights.

          D.     The nature of the relief, including equitable relief, to which Plaintiffs and the class

          are entitled.

  64.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of the Class

  they seek to represent. Plaintiffs and all Class members were exposed to substantially similar

  contracts, breaches, and sustained injuries arising out of and caused by Defendant’s unlawful

  conduct.

  65.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and adequately

  represent and protect the interests of the members of the Class. Further, Plaintiffs’ counsel is

  competent and experienced in litigating class actions.

  66.    Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other available

  means for the fair and efficient adjudication of this controversy. The claims of Plaintiffs and

  individual class members are small compared to the burden and expense that would be required to

  separately litigate their claims against Defendant, and it would be impracticable for class members

  to seek redress individually. Litigating claims individually would also be wasteful to the resources

  of the parties and the judicial system and create the possibility of inconsistent or contradictory

  judgments. Class treatment provides manageable judicial treatment which will bring an orderly

  and efficient conclusion to all claims arising from Defendant’s misconduct. Class certification is

  therefore appropriate under Rule 23(b)(3).

  67.    Class certification is also appropriate under Rule 23(b)(1), as the prosecution of separate

  actions by individual members of the class would create the risk of adjudications with respect to




                                                 - 11 -
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 12 of 14




  individual class members that would, as a practical matter, be dispositive of the interests of other

  members not parties to the adjudication and substantially impair their ability to protect those

  interests.

  68.     Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted and/or

  refused to act on grounds generally applicable to the class, thereby making final injunctive relief

  or corresponding declaratory relief appropriate for the class.

                                     FIRST CAUSE OF ACTION

                                             Breach of Contract

  69.     Plaintiffs incorporate all preceding factual allegations as if fully set forth herein.

  70.     A contract was formed between Plaintiffs and Class members on the one hand and

  Defendant on the other with respect to the purchase of airfare.

  71.     The contract was offered by Defendant and formed at the time Plaintiffs and the Class

  accepted it by purchasing their tickets.

  72.     The contract that governs the transactions at issue in this case requires refunds for cancelled

  flights where the passenger does not elect to take substitute transportation.

  73.     Plaintiffs and the Class performed their obligations under the contract.

  74.     Defendant breached the contract when they sought to provide coupons or vouchers in lieu

  of refunds for passengers on canceled flights.

  75.     Defendant’s breaches were willful and not the result of mistake or inadvertence.

  76.     As a result of Defendant’s breach, Plaintiffs and other Class members have been damaged

  in an amount to be determined at trial.




                                                   - 12 -
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 13 of 14




                                      REQUEST FOR RELIEF

  WHEREFORE, Plaintiffs, on behalf of themselves and the class of similarly situated individuals,

  requests the Court to:

         (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

         Procedure, designate Plaintiffs as representatives of the class and designate counsel of

         record as class counsel;

         (b)     Order Defendant to provide actual damages and equitable monetary relief

         (including restitution) to Plaintiffs and class members and/or order Defendant to disgorge

         profits they realized as a result of their unlawful conduct;

         (c)     Order Defendant to pay punitive damages, as allowable by law, to Plaintiffs and

         class members;

         (d)     Declare Defendant’s conduct unlawful and enter an order enjoining Defendant from

         continuing to engage in the conduct alleged herein;

         (e)     For both pre and post-judgment interest at the maximum allowable rate on any

         amounts awarded;

         (f)     For costs of the proceedings herein;

         (g)     For reasonable attorneys’ fees as allowed by law; and

         (h)     Award such other relief as the Court deems appropriate under the circumstances.

                                          JURY DEMAND

  Plaintiffs, on behalf of themselves and the Class of all others similarly situated, hereby demand a

  trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.

  //
  //




                                                 - 13 -
Case 1:20-cv-01340-RM-NRN Document 1 Filed 05/12/20 USDC Colorado Page 14 of 14




  Dated: May 12, 2020                         Respectfully submitted,


                                              s/Tina Wolfson
                                              Tina Wolfson
                                              AHDOOT & WOLFSON, P.C.
                                              Bradley K. King (PHV Forthcoming)
                                              Theodore Maya (PHV Forthcoming)
                                              10728 Lindbrook Drive
                                              Los Angeles, CA 90024
                                              (310) 474-9111
                                              (310) 474-8585 (Fax)
                                              twolfson@ahdootwolfson.com
                                              bking@ahdootwolfson.com
                                              tmaya@ahdootwolfson.com

                                              LIDDLE & DUBIN, P.C.
                                              David R. Dubin (PHV Forthcoming)
                                              Nicholas A. Coulson (PHV Forthcoming)
                                              975 E. Jefferson Ave.
                                              Detroit, Michigan 48207
                                              Tel: 313-392-0015
                                              Fax: 313-392-0025
                                              ddubin@ldclassaction.com
                                              ncoulson@ldclassaction.com

                                              Attorneys for Plaintiffs and the Putative
                                              Class




                                     - 14 -
